Citation Nr: 0524907	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-20 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to September 
1996.  The veteran also performed service in a 
Reserve/National Guard component from July 1979 to November 
1979, and from April 1982 to July 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In January 2004, the veteran testified at a hearing 
before the undersigned.  In July 2004, the Board remanded the 
veteran's appeal for further evidentiary development.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

This appeal was remanded in July 2004, in part, for the RO to 
arrange for the veteran's claims file to be reviewed by a 
cardiologist.  Thereafter, the cardiologist was to address 
whether it was "at least as likely as not" that 
hypertension is related to military service.  

While the veteran was afforded a VA examination in March 
2005, while the examiner reviewed the claims file, and while 
the examiner provided an opinion addressing whether 
hypertension was related to military service, the examiner 
failed to apply the correct standard of review in offering 
his opinion.  Specifically, the examiner did not opine 
whether it at least as likely as not (i.e., is there a 50/50 
chance) that hypertension was related to her military 
service.  It further appears that the examiner was also not 
provided a complete list of all periods of the veteran's 
service.  In light of this fact, further development is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Next, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), requires VA to provide 
the veteran with updated notice of what evidence has been 
received and not received by VA.  38 U.S.C.A. §§ 5100, 5103, 
5103A(b) (West 2002); 38 C.F.R. §§ 3.159, 19.31 (2004).  
Therefore, on remand, VA is obligated to provide the veteran 
with notice that Davis-Monthon Air Force Base Hospital 
reported that they do not have any inservice clinical records 
of hers held under either her name or her ex-husbands name.

Finally, the Board notes that the veteran failed to reply to 
the AMC's July 2004 request for authorizations to obtain her 
September 1996 to February 1999 treatment records from Dr. 
Fiber.  Therefore, she must be notified that adjudication of 
her claim will go forward without these records unless she 
provides the requested authorization.  Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991) (The "duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, (she) cannot passively wait for it in those 
circumstances where (she) may or should have information that 
is essential in obtaining the purtative evidence."  

Therefore, the appeal is REMANDED for the following:

1.  The RO must compile a list of 
all of the veteran's periods of 
service in both active duty and 
active duty for training capacities 
for consideration by the examiner 
who prepared the March 2005 report.  
Thereafter, that list and the entire 
claims file must be forwarded to the 
examiner who prepared the March 2005 
opinion.  If that physician is not 
available, the RO must have the 
veteran's claims file reviewed by a 
new cardiologist.  Regardless, 
following a review of all of the 
evidence of record, the examiner 
must opine:

?	Whether it is at least as 
likely as not (i.e.,. is there 
a 50/50 chance) that 
hypertension was incurred 
during the appellant's service?  

?	Whether it is at least as 
likely as not that hypertension 
is otherwise related to 
military service?

?	Whether it is at least as 
likely as not that hypertension 
was manifest to a compensable 
degree within one year after 
the veteran's separation from 
active duty in September 1996?  
(i.e., Was  the appellant was 
on antihypertensive medication 
within one year of separation 
from service in September 1996?  
Was the appellant's diastolic 
pressure during the year 
following discharge in 
September 1996 predominately 
100 or more?  Was the 
appellant's systolic pressure 
predominantly 180 or more 
during the year following 
discharge in September 1996?)

A complete rationale must be provided for 
any opinion offered.

3.  Given that the above triggers a need 
for further development, assistance, and 
notice under the VCAA, the veteran should 
be provided updated notice of what 
evidence has been received and not 
received by VA, including the fact that 
Davis-Monthon Air Force Base Hospital has 
reported that they do not have any 
inservice clinical records, and the fact 
that her claim will be decided without 
her treatment records from Dr. Fiber 
unless she provides VA with written 
authorization to obtain those records.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received.  
This includes consideration of the 
evidence received by the AMC in June 2005 
without a waiver of consideration by the 
AMC, and all applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

